                                          Entered on Docket
                                          August 13, 2021
                                          EDWARD J. EMMONS, CLERK
                                          U.S. BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF CALIFORNIA


 1
 2                                     The following constitutes the order of the Court.
                                       Signed: August 13, 2021
 3
 4
 5
                                             ___________________________________________
 6                                           William J. Lafferty, III
                                             U.S. Bankruptcy Judge
 7
 8                          UNITED STATES BANKRUPTCY COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10                                  SANTA ROSA DIVISION
11
12   In re                               )            Case No. 17-10828 WJL
                                         )
13                                       )            Chapter 11
     Floyd E. Squires, III &             )
14   Betty J. Squires,                   )
                                         )
15                                       )
                       Debtors.          )
16                                       )
17    MEMORANDUM SETTING DEADLINE FOR RESPONSE REGARDING DECLARATION OF
18                                    MICHAEL A. SWEET
19           On July 13, 2021, the Court entered a Memorandum Regarding
20   Declaration of Michael A. Sweet [ECF No. 954] (the “First
21   Memorandum”), requesting that City of Eureka’s counsel, Michael
22   Sweet, provide further guidance as to how Mr. Sweet’s time entries
23   are organized in his Declaration [ECF No. 951] (“Mr. Sweet’s
24   Declaration”).     The First Memorandum did not include a deadline for
25   Mr. Sweet to respond.        However, noting that four weeks have passed
26   without response, the Court now requests that Mr. Sweet file his
27   response by August 31, 2021.
28           While the Court did not find it necessary for Mr. Sweet to



Case: 17-10828   Doc# 965   Filed: 08/13/21    Entered: 08/13/21 15:31:05      Page 1 of 3
 1   share unredacted versions of his firms’s timesheets with Debtors’
 2   counsel, the Court will permit Debtors’ counsel to file an
 3   opposition, if he so chooses, by September 21, 2021.
 4
 5                                  *END OF MEMORANDUM*
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
Case: 17-10828   Doc# 965   Filed: 08/13/21   Entered: 08/13/21 15:31:05   Page 2 of 3
 1                                  COURT SERVICE LIST
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
Case: 17-10828   Doc# 965   Filed: 08/13/21   Entered: 08/13/21 15:31:05   Page 3 of 3
